Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 24, 2022. Claims 1-4, 9, 15, 22, 25, 26, 38, 53, 55, 59, 64, 67, 87, 91, 92, 103, 110 and 114-117 are pending and currently considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1-4, 9, 15, 22, 25, 26, 38, 53, 55, 59, 64, 67, 87, 91, 92, 103, 110 and 114-117 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648